Citation Nr: 1707254	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to September 16, 2013, and in excess of 70 percent from December 1, 2013, for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A brief review of the procedural history of the Veteran's claim is instructive.  The Veteran's claim of service connection for PTSD was initially granted in March 2009 and he was awarded a 30 percent rating.  Thereafter, his claim was increased to 50 percent by the RO in a September 2009 rating decision.  The Board notes that the Veteran indicated in a September 2009 statement that the increased rating to 50 percent satisfied his appeal.  Thereafter, in a September 2010 statement, the Veteran filed a claim for an increased rating for his PTSD which was denied in November 2010.  In November 2013, following a period of hospitalization for PTSD, the RO awarded a 100 percent rating from September 16, 2013 to November 30, 2013, with a 50 percent rating effective December 1, 2013.

The Board remanded the claim in June 2014 for additional development.  Thereafter, the PTSD rating was increased by the RO in a September 2014 rating decision to 70 percent, effective December 1, 2013.  Although a higher rating has been assigned by the RO for PTSD during the appeal period, the increased rating matter remains in appellate status as the maximum rating has not been assigned and the Veteran has not expressed satisfaction with the higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that additional evidence has been received since the September 2014 supplemental statement of the case, including the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), which was granted in a December 2014 rating decision.  However, the Veteran provided an October 2014 waiver of the RO's initial consideration of additional evidence.  See 38 C.F.R. § 20.1304(c) (2016).

The Veteran was awarded a total disability rating based on individual unemployability due to service-connected disability (TDIU) in a December 2014 rating decision.  The award was made effective on February 1, 2014.  The Veteran did not initiate an appeal of that decision.  To the extent the TDIU issue remains a component of the instant appeal, the Veteran wrote on his October 2014 VA Form 21-8940 that he was self-employed until 2014, which is consistent with the VA medical records reflecting his statements that he remained self-employed until 2014.  As the Veteran was working during that time period, it appears that the award of a TDIU from February 1, 2014, represents the maximum allowable benefit at this time.  
 

FINDINGS OF FACT

1.  From the time he filed his claim for increase in September 2010, until September 15, 2013, the evidence of record shows that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From December 1, 2013, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas; total occupational and social impairment have not been shown.


CONCLUSIONS OF LAW

1.  Throughout the appeal period to September 15, 2013, the criteria for entitlement to a disability rating of 70 percent, but not higher, for PTSD, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411 (2016).

2.  From December 1, 2013, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his service-connected PTSD.  The Board reviews the claim for a rating in excess of 50 percent prior to September 16, 2013 and in excess of 70 percent from December 1, 2013.

The Board has limited the discussion below to the relevant law and evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). 

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411 (2016).  Under that formula, a 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Facts

As indicated above, the Veteran requested an increase in his PTSD in September 2010.  His PTSD was rated at 50 percent at that time.  He then received 100 percent rating due to a hospitalization, from September 16, 2013 to November 30, 2013, and 50 percent thereafter.  The Veteran's PTSD was subsequently increased to 70 percent in the September 2014 rating decision, effective December 1, 2013.

Following his September 2010 claim for an increased rating, the Veteran was afforded a November 2010 VA examination.  The Veteran reported anger which was triggered by the current wars in Iraq and Afghanistan.  He reported he helped his neighbor with construction around his home.  He further indicated he had a girlfriend he saw about every two weeks and a daughter who he helped out frequently.  He further reported fleeting suicidal ideation occasionally, as well as strong feelings of sadness about the current wars.  He reported leisurely activities such as working with horses and socializing in bars.

Upon examination, the examiner indicated the Veteran's symptoms included problems with anger and frustration, intrusive thoughts about his traumatic experiences in Vietnam, disturbances of motivation and mood, along with difficulty in establishing and maintaining effective work and social relationships.  The examiner noted the Veteran's PTSD symptoms and psychosocial functioning had not declined.  He stated the Veteran's increased problems in mood instability and social isolation at times were attributable to his increase in alcohol abuse.  He indicated the Veteran's PTSD did cause some functional impairment socially and occupationally; however, it did not appear the symptoms had increased since his prior VA examination in 2009.

A February 16, 2011 opinion was submitted by the Veteran's PTSD program therapist and co-signed by his VA psychologist.  She noted the Veteran's symptoms had increased in intensity and frequency over the past year.  She indicated the Veteran's traumatic events from service were persistently re-experienced as recurrent, intrusive, distressing recollections of the event in the form of thoughts and daily images.  She noted he experienced recurrent distressing dreams of the events as well.  She stated the frequency of the Veteran's symptoms was quite variable and dependent on cues in the environment, the level of stress he was experiencing and the degree his other symptoms were manifesting themselves.  She noted the Veteran experienced frequent panic attacks.

The examiner went on to report his persistent efforts to avoid thoughts, feelings, and conversations associated with the service traumas and that he avoided activities, places and people that reminded him of those traumas.  She noted his increased arousal, difficulty sleeping, irritability and periodic angry outbursts.  She noted the Veteran was hypervigilant, had an exaggerated startle response and his symptoms negatively affected interpersonal relationships and his ability to maintain employment.  She noted he became further isolated and that his socialization was generally once a week and involved alcohol.  She concluded "it is well documented that the Veteran's most problematic symptoms over the past year have been his PTSD and secondary depression symptoms that have seriously impacted his social and occupational functioning."

Thereafter, the Veteran was afforded an October 2011 VA examination.  The examiner indicated the Veteran suffered occupational and social impairment with reduced reliability and productivity.  He indicated the combined impact of the Veteran's PTSD and depressive disorder caused moderate impairment.  The examiner noted PTSD symptoms included avoidance, diminished interest, feelings of detachment, irritability, difficulty concentrating, hypervigilance, depressed mood, anxiety, panic attacks, mild memory loss, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  However, the examiner stated the Veteran was still able to maintain a number of personal relationships, was able to maintain personal hygiene, perform activities of daily living and that he showed no suicidal ideation.

As noted, the Veteran's claim was remanded by the Board in June 2014.  The Veteran was afforded another VA examination to determine the severity of his PTSD, in September 2014.  The examiner indicated many of the same symptoms as the prior examiners, including recurrent intrusive memories and dreams, avoidance, persistent negative beliefs, diminished interest, hypervigilance, panic attacks that occur weekly or less often, as well as an inability to establish and maintain effective relationships.  He reported the Veteran suffered occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He noted the interview and treatment records both suggested an increase in the severity of the Veteran's PTSD symptoms and resulting social and occupational impairments, since his last PTSD VA examination in October 2011.  He stated the Veteran was more emotionally liable and vulnerable, more isolated, sadder, more irritable, more withdrawn, and has experienced an ongoing increase in the frequency and intensity of intrusive memories and affects related to service.  The examiner indicated the PTSD symptoms were severe and prevented meaningful employment.

Analysis

After reviewing the relevant evidence of record, the Board finds that the Veteran's PTSD symptoms have been manifested at the 70 percent disability level throughout the appeal period.  See 38 C.F.R. § 4.7.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The VA examination report from November 2010 does not support symptoms severe enough to arise to a 70 percent disability level.  The examiner noted that the Veteran's symptoms and psychosocial functioning had not declined at that time and that the Veteran's increased problems in mood instability and social isolation may have been attributable to his increase in alcohol abuse.  The examiner acknowledged some functional impairment but that the Veteran's symptoms overall had not increased since his prior VA examination in July 2009.  The Board notes the October 2011 VA examiner indicated occupational and social impairment with reduced reliability and productivity, which appears to support a 50 percent rating.  However, many higher-level symptoms were noted by the examiner which affected the Veteran's occupational and social functioning.  Therefore, the Board finds that the Veteran's PTSD was worsening at that time.  

Furthermore, the VA statement from February 16, 2011, does support an increased rating to 70 percent.  It was noted that the Veteran had severe symptoms which impacted him and caused deficiencies in most areas.  The examiner indicated a noticeable increase in symptoms and in the severity of the symptoms, including irritability, periodic angry outbursts and increased isolation.  It was also noted that there were some discrepancies between the Veteran's November 2010 VA examination and the current level of functioning "which is well documented in his progress notes."  The statement indicates that the progress notes during the "past year" were more representative of the Veteran's disability level during that time.  Looking to those progress notes, the Board finds persuasive a January 2011 therapy note indicating that the Veteran tended to minimize his symptomatology.  Based on these progress notes, it appears most likely that the 70 percent disability level had manifested by at least the time he filed his claim in September 2010.   

Thus, the February 2011 statement, along with the October 2011 VA examiner's report and the VA progress notes, support an increased rating to 70 percent throughout the appeal period.  Although it is possible that the increase in disability level arose at some point during the year look-back period prior to the September 2010 claim, the exact onset of the 70 percent disability level cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the 70 percent criteria is from the September 2010 claim.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Thus, when resolving reasonable doubt in the Veteran's favor, a 70 percent disability rating is warranted from that date.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

As noted, the Veteran also was afforded a post-remand VA examination in September 2014 which clearly supports a 70 percent rating.  The examiner indicated the Veteran suffers occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He indicated many similar PTSD symptoms as the prior examiners and further acknowledged an increase in severity of the Veteran's symptoms.

While the evidence supports an increased rating to 70 percent, an increase to a 100 percent rating is not supported for any period of time.  There is no indication in the evidence of a gross impairment in thought process, delusions or hallucinations, inappropriate behavior, an inability to perform activities of daily living, or that the Veteran is a danger to others.  While the Veteran did report fleeting suicidal ideation occasionally to the November 2010 VA examiner, he has never attempted to hurt himself.  Further, the most recent September 2014 VA examiner indicated the Veteran denied suicidal ideation.  Further, the evidence supports that the Veteran has ongoing relationships with his family and partakes in leisurely activities, such as cooking, cleaning, and doing laundry.  The Board notes the Veteran reported to the September 2014 examiner that he sometimes helps his neighbors with their driveways or snow, as he has a truck and bobcat loader, and that he enjoys activities with his grandchildren and dog.  Therefore, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas.  However, the evidence is inconsistent with a finding that his disability involved a total social impairment prior to September 16, 2013, or from December 1, 2013.

Additionally, the Board notes that the September 2014 VA examiner indicated the Veteran's PTSD prevents him from obtaining and sustaining meaningful gainful employment.  The Veteran was granted a TDIU in a December 2014 rating decision, effective February 1, 2014.  Even though the Veteran is in receipt of a TDIU, on the basis of total occupational impairment due to PTSD, his PTSD does not meet the criteria of a 100 percent rating as it does not result in both total occupational and social impairment.

Thus, the Board finds that considering all the evidence of record, and resolving all reasonable doubt in the Veteran's favor, a 70 percent rating for PTSD and associated symptoms is warranted throughout the appeal period.  However, the preponderance of the evidence is against a rating in excess of 70 percent prior to September 16, 2013, or from December 1, 2013.  Total occupational and social impairment has not been shown, and the benefit-of-the-doubt has already been applied in the increase to 70 percent.


ORDER

A rating of 70 percent for PTSD, but no higher, is granted.



____________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


